Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "structural features" in claims 5 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination the “structural features” of claims 5 and 13 are interpreted as a latch, a snap-fit element, notches, a hinge, a press-fit element, or other engagement mechanisms that 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassidy (US Patent Pub. 20060020255).
Regarding Claim 13, Cassidy teaches a bubble detector for detecting presence of one or more bubbles in a fluid delivery tube, the bubble detector comprising: 
a capacitive sensor comprising capacitor electrodes (see [0045]; Fig 4, 32, 34,36); 
a control circuit (Fig 7, 64) to control operation of the capacitive sensor to measure capacitance associated with fluid in the fluid delivery tube [0046]; 
a power source to provide operating voltage across the capacitor electrodes and to provide operating power to the control circuit ([0048] teaches that there is a power supply providing voltage to the capacitor. This is interpreted as powering the capacitor electrodes and since the 
a communication module to communicate sensor data from the bubble detector, the sensor data indicative of the measured capacitance associated with the fluid in the fluid delivery tube (See [0050-0051] teaching that the system triggers an alarm when the sensors detect a bubble. The alarm and system that triggers the alarm is interpreted as the communication module); and 
a housing (12) for at least the capacitive sensor (32, 34, 36; see [0045] teaching that the electrodes act as capacitor plates), the housing comprising structural features (16) to secure the bubble detector to the fluid delivery tube and to maintain the capacitor electrodes in position relative to the fluid delivery tube ([0042 -0044] teaches how holding member 16 may clamp the electrodes in contact with the tube).
	Regarding Claim 14, Cassidy teaches the bubble detector further comprising a controller (fig 7; 62) operable to determine presence of one or more bubbles in the fluid delivery tube based on analysis of the sensor data [0046 – 0047].
Regarding Claim 16, Cassidy teaches the bubble detector wherein the structural features (16) are operable to removably clamp the housing (12) around the fluid delivery tube (See [0044] teaching that the tubing must be held in contact with the electrodes and that the holding member 16 may be configured to apply a clamping portion to the tubing to ensure that the tube is retained in the body 12). 
Regarding Claim 17, Cassidy teaches [0044] the bubble detector wherein: the fluid delivery tube has an outer surface; and the housing is couplable to the fluid delivery tube to hold the capacitor electrodes (32, 34, 36) in contact with the outer surface of the fluid delivery tube (See [0044] teaching that the tubing must be held in contact with the electrodes and that 
Regarding Claim 18, Cassidy teaches [0045-0050] a method of detecting presence of one or more bubbles in a fluid delivery tube, the method comprising the steps of: 
receiving sensor data ([0046]; 78 is a data return line to send data from the sensors to the controller) from a capacitive sensor (32, 34, 36; ; see [0045] teaching that the electrodes act as capacitor plates),) coupled to the fluid delivery tube, the sensor data indicative of measured capacitance associated with the fluid in the fluid delivery tube; 
analyzing the sensor data received from the capacitive sensor [0047] teaches that the controller compares data results); 
determining a bubble-free state of the fluid in the fluid delivery tube (Fig 5) when the analyzed sensor data indicates measured capacitance having a first detectable characteristic (see [0047] teaching a presence of liquid results in a high load capacitance); 
determining presence of one or more bubbles in the fluid delivery tube (Fig 6)  when the analyzed sensor data indicates measured capacitance having a second detectable characteristic (see [0047] teaching the absence of liquid results in a low load capacitance value) that is distinguishable from the first detectable characteristic; and 
initiating a corrective action in response to determining the presence of one or more bubbles in the fluid delivery tube (see [0050] teaching that the flow is stopped when the alarm is triggered).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks (US Patent Pub. 20030159741).
Regarding Claim 18, Sparks teaches [0022 -0023] a method of detecting presence of one or more bubbles in a fluid delivery tube, the method comprising the steps of: 

analyzing the sensor data received from the capacitive sensor; 
determining a bubble-free state of the fluid in the fluid delivery tube when the analyzed sensor data indicates measured capacitance having a first detectable characteristic ([0022] fluid flow); 
determining presence of one or more bubbles in the fluid delivery tube when the analyzed sensor data indicates measured capacitance having a second detectable characteristic ([0022] fluid density) that is distinguishable from the first detectable characteristic ([0022- 0023] teaches that the sensors detect both fluid flow and fluid density, and when fluid density is decreased then it signifies a gas bubble is detected); and 
initiating a corrective action in response to determining the presence of one or more bubbles in the fluid delivery tube [0023 teaches that controller 22 will sound an alarm and notify personnel of the conditions sensed by the sensors).
	Regarding Claim 19, Sparks teaches the method wherein: 
the fluid delivery tube (14) is integrated with an infusion set of a medication fluid infusion device (10; see [0019] and Fig 1); and 
the corrective action comprises generating a notification, an alert, or a warning at the medication fluid infusion device ([0023] teaches that there may be an alarm in controller 22).
	Regarding Claim 20, Sparks teaches the method wherein: 
the fluid delivery tube (14) is integrated with an infusion set of a medication fluid infusion device (10; see [0019] and Fig 1); and 
the corrective action comprises modifying a fluid delivery operation of the medication fluid infusion device ([0023] teaches that the system may stop fluid flow with shut off valves).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cassidy (US Patent Pub. 20060020255).
Regarding Claim 19, Cassidy teaches the method wherein: 
the fluid delivery tube is integrated with an infusion set of a medication fluid infusion device ([0052] teaches that the bubble detection system may be used with any flow control system); and 
the corrective action comprises generating a notification, an alert, or a warning at the medication fluid infusion device (see [0049 -0050] teaching that an alarm is triggered when there is a detection of an air bubble).
	While Cassidy does not specify an infusion set of a medication infusion device, Cassidy does teach [0052] that the bubble detector may be used with any flow control system. Cassidy also teaches that that the bubble detector is used with an IV infusion system [0040]. So it is interpreted that the infusion system includes an infusion set, which the tube that the bubble detector interacts with is a part of. 
Regarding Claim 20, Cassidy teaches the method wherein: 
the fluid delivery tube is integrated with an infusion set of a medication fluid infusion device ([0052] teaches that the bubble detection system may be used with any flow control system); and 
the corrective action comprises modifying a fluid delivery operation of the medication fluid infusion device (see [0050] teaching that the fluid flow is stopped when the alarm is triggered).
While Cassidy does not specify an infusion set of a medication infusion device, Cassidy does teach [0052] that the bubble detector may be used with any flow control system. Cassidy also teaches that that the bubble detector is used with an IV infusion system [0040]. So it is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Cassidy (US Patent Pub. 20060020255).
Regarding Claim 1, Sparks teaches (Fig 1) a medical device system comprising: 
a medication fluid infusion device (10) comprising a fluid reservoir (18, 20), the medication fluid infusion device operable to regulate and control delivery of a medication fluid from the fluid reservoir; 
an infusion set comprising a fluid delivery tube (14) and an infusion site component fluidly and mechanically coupled to a downstream end of the fluid delivery tube (Fig 1; [0019; infusion site patient), the infusion set couplable to the medication fluid infusion device to establish a fluid connection with the fluid reservoir (14 is connected to the fluid sources 18 and 20); 
a bubble detector (12, 16; [0022] teaches that sensors detect gas bubbles) couplable to the fluid delivery tube of the infusion set, the bubble detector comprising: 
	a capacitive sensor [0021]; and 
a controller (22) to receive and analyze the sensor data from the bubble detector, and to determine presence of one or more bubbles in the fluid delivery tube based on analysis of the 
Sparks stays silent to the bubble detector comprising 
a power source to provide operating voltage to the capacitive sensor; 
a control circuit to control operation of the capacitive sensor to measure capacitance associated with fluid in the fluid delivery tube; and 
a communication module to communicate sensor data from the bubble detector, the sensor data indicative of the measured capacitance associated with the fluid in the fluid delivery tube.
 Cassidy teaches a bubble detector for detecting presence of one or more bubbles in a fluid delivery tube, the bubble detector comprising: 
a capacitive sensor (see [0045]; Fig 4, 32, 34, 36); 
a power source to provide operating voltage to the capacitive sensor ([0048] teaches that there is a power supply providing voltage to the capacitor); 
a control circuit (Fig 7, 64) to control operation of the capacitive sensor to measure capacitance associated with fluid in the fluid delivery tube [0046]; 
a communication module to communicate sensor data from the bubble detector, the sensor data indicative of the measured capacitance associated with the fluid in the fluid delivery tube (see [0050-0051]; the system that triggers alarm and the alarm is interpreted as the communication module);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bubble detector of Sparks with the bubble detector comprising a capacitive sensor; a power source to provide operating voltage to the capacitive sensor; a control circuit to control operation of the capacitive sensor to measure capacitance associated with fluid in the fluid delivery tube; and a communication module to 
Regarding Claim 2, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks further teaches (Fig 1) the medical device system wherein the medication fluid infusion device (10) comprises the controller (22) as an integral component.
Regarding Claim 4, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. The modified device with Cassidy further teaches the medical device system wherein the bubble detector comprises the controller (62, see [0046]) as an integral component.
Regarding Claim 5, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks stays silent to the medical device system wherein: the bubble detector comprises a housing for at least the capacitive sensor; and the housing comprises structural features to secure the bubble detector to the fluid delivery tube and to maintain the capacitive sensor in position relative to the fluid delivery tube.
 However, the modified device with Cassidy further teaches (Fig 1) the medical device system wherein: the bubble detector comprises a housing (12) for at least the capacitive sensor; and the housing comprises structural features (16) to secure the bubble detector to the fluid delivery tube and to maintain the capacitive sensor in position relative to the fluid delivery tube (see [0042-0044] teaching that the holding component 16 may be used to clamp the electrodes securely against the tube)

	However, the modified device with Cassidy further teaches the medical device system wherein the structural features (16) are operable to clamp the housing (12) around the fluid delivery tube (see [0042-0044] teaching that the holding component 16 may be used to clamp the electrodes securely against the tube)
Regarding Claim 7, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks stays silent to the medical device system wherein the structural features are operable to removably attach the housing to the fluid delivery tube.
However, the modified device with Cassidy further teaches the medical device system wherein the structural features are operable to removably attach the housing to the fluid delivery tube (see [0042-0044] teaching that the holding component 16 may be used to clamp the electrodes securely against the tube. The operation of clamping the housing to the tube is considered to be how the structural feature attaches the housing to the fluid delivery tube))
Regarding Claim 8, Sparks teaches [0022-0023] the medical device system wherein the controller is operative to: 
determine a bubble-free state of the fluid in the fluid delivery tube when the sensor data indicates measured capacitance having a first detectable characteristic (See [0022] fluid flow); and 
determine presence of one or more bubbles in the fluid delivery tube when the sensor data indicates measured capacitance having a second detectable characteristic (See [0022] Fluid density) that is distinguishable from the first detectable characteristic ([0022 -0023] teaches two detectable characteristics, fluid flow and fluid density, which are both analyzed by the capacitive 
Additionally, the modified device with Cassidy further teaches the medical device system wherein the controller is operative to: 
determine a bubble-free state of the fluid in the fluid delivery tube (Figure 5 shows a bubble free state) when the sensor data indicates measured capacitance having a first detectable characteristic (see [0047] teaching a presence of liquid results in a high load capacitance); and 
determine presence of one or more bubbles in the fluid delivery tube  (figure 6 shows a presence of an air bubble) when the sensor data indicates measured capacitance having a second detectable characteristic (see [0047] teaching the absence of liquid results in a low load capacitance value) that is distinguishable from the first detectable characteristic 
Regarding Claim 9, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks further teaches [0014] the medical device system wherein the medication fluid infusion device is an insulin infusion pump, the medication fluid is insulin, and the infusion set is a patient-worn insulin infusion set ([0014] teaches that the fluid delivery system may be used with a pump to deliver insulin to a patient).
Regarding Claim 12, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks further teaches [0023] the medical device system wherein the controller (22) initiates a corrective action at the medication fluid infusion device in response to a determination of the presence of one or more bubbles in the fluid delivery tube ([0023] teaches controller 22 may stop the flow of fluid if an occlusion or bubble is detected)
Additionally, the modified device with Cassidy also teaches the medical device system wherein the controller (62) initiates a corrective action at the medication fluid infusion device in .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Cassidy (US Patent Pub. 20060020255) as applied to claim 1 above, and further in view of CHENG-TA CHIANG, et al, A Semicylindrical Capacitive Sensor With Interface Circuit Used for Flow Rate Measurement, IEEE Sensors Journal, Vol. 6, No. 6, December 2006, Pages 1564-1570, henceforth referred to as Chiang.
Regarding Claim 10, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. The combination does not teach the medical device system wherein the capacitive sensor comprises semi-cylindrical electrodes. 
Chiang teaches capacitive sensors comprising semi-cylindrical electrodes (in the conclusion on Pg. 6, Chiang teaches that semi cylindrical capacitive sensors is compact enough to simplify the circuit and could be implemented for flow rate measurement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitive sensors of Sparks and Cassidy with the capacitive sensors comprising semi-cylindrical electrodes as taught by Chiang. Doing so would allow for a compact and easy way to measure flow rate (Chiang Pg. 6 Conclusion paragraph)
	Regarding Claim 11, the Combination of Sparks, Cassidy and Chiang teaches all elements of the claim mentioned before. The combination further teaches the medical device system wherein: the fluid delivery tube has an outer surface (Sparks teaches tube 14); and the bubble detector is couplable to the fluid delivery tube to hold the semi-cylindrical electrodes (Chiang teaches semi-cylindrical electrodes) in contact with the outer surface of the fluid delivery tube 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US Patent Pub. 20030159741) in view of Cassidy (US Patent Pub. 20060020255) as applied to claim 1 above, and further in view of Haddad (US Patent Pub. 20090163858).
Regarding Claim 3, the combination of Sparks and Cassidy teaches all elements of the claim mentioned above. Sparks and Cassidy stay silent to the medical device system wherein the communication module wirelessly communicates the sensor data to the medication fluid infusion device. Cassidy teaches a communication module (the alarm system described in [0050]) however it does not specify how the alarm system communicates to the infusion device.
Haddad teaches a system for detecting bubbles wherein a wireless connection may be provided between various components (See [0149] teaching a wireless connection between 100, which includes a sensor, and 200 which is the control unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication module of Sparks and Cassidy to include a communication module that wirelessly communicates the sensor data to the medication fluid infusion device as taught by Haddad. Doing so would provide another method of communication between the infusion device and the bubble detector. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US Patent Pub. 20060020255) in view of Haddad (US 20090163858)..
Regarding Claim 15, Cassidy stays silent to the bubble detector wherein the communication module wirelessly communicates the sensor data to a medication fluid infusion device that regulates and controls delivery of a medication fluid through the fluid delivery tube. 
Haddad teaches a system for detecting bubbles wherein a wireless connection may be provided between various components (See [0149] teaching a wireless connection between 100, which includes a sensor, and 200 which is the control unit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication module of Cassidy to include a communication module that wirelessly communicates the sensor data to the medication fluid infusion device as taught by Haddad. Doing so would provide another method of communication between the infusion device and the bubble detector. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US Patent Pub. 20090319204) teaches a method and apparatus for gas in line sensing comprising capacitive sensors, a processor/controller and a control circuit. 
Lauman (US Patent Pub. 20030136189) teaches a system that detects the presence of air by using capacitive sensors. Lauman also teaches a clamshell design for these sensors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783